 Case 4:21-cv-00146-ALM Document 28 Filed 07/12/21 Page 1 of 8 PageID #: 157




                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

CARLOS MARTINEZ                                  §
        Plaintiff,                               §
                                                 §
v.                                               §
                                                 §    CA NO. 4:21-cv-00146-ALM
CITY OF CORINTH POLICE                           §
DEPARTMENT, JAMES HULSE,                         §
RASHAAN DOUGLAS, AND                             §
HERSHALL REYNOLDS                                §
        Defendants                               §




             JOINT REPORT OF RULE 26(f) ATTORNEY CONFERENCE


        Pursuant to the Court’s Order Governing Proceedings of June 11, 2021 (Dkt. 19), the
parties submit this Joint Report of Rule 26(f) Attorney Conference:

 (1)    A brief factual and legal synopsis of the case:

        Plaintiff: Plaintiff was wrongfully identified as a homicide suspect by Office Hulse, who
negligently began a felony traffic stop prior to confirming that Plaintiff was one and the same
person as an individual wanted on an out-of-state homicide warrant. Plaintiff cooperated with the
officers during he course of the stop to the best of his ability, despite their giving him conflicting
instructions or commands that were not reasonably possible for him to follow. All three officers
subsequently used excessive force to pull Plaintiff through the window of his vehicle, struck him
repeatedly, tased him, and threw him to the ground. These actions were clearly unreasonable in
light of Plaintiff’s cooperation with the officers and the lack of any attempt by him to resist or
evade arrest. The assault and tasing of Plaintiff under these circumstances violated clearly
established law in the Fifth Circuit. Furthermore, after confirming his identity, the officers
decided to unlawfully arrest him for the misdemeanor offense of resisting arrest despite lacking
probable cause to do so. The actions by the officers were the result of the policies, practices,
and/or customs of the Corinth Police Department and neither the department nor the officers are
entitled to qualified immunity.

       Defendants: Plaintiff was stopped for a traffic offense in the late evening by Defendant
James Hulse. Upon checking his driver’s license information, it was discovered that there was a
homicide warrant matching Plaintiff’s name and date of birth. This information changed the
nature of the traffic stop to a felony traffic stop. Defendant Hulse instructed Plaintiff to turn off
the ignition of his vehicle, throw out his keys, and place his arms out of the window. When
Defendant Rashaan Douglas arrived at the scene, Plaintiff was instructed to pen the car door
Joint Report of Rule 26(f) Attorney Conference                                          page 1
29813/704854/jfr
 Case 4:21-cv-00146-ALM Document 28 Filed 07/12/21 Page 2 of 8 PageID #: 158




from outside the door. When Plaintiff did not open the door, Defendants Hulse and Douglas
approached the vehicle. Plaintiff was instructed multiple times to open the door. Defendants
Hulse and Douglas were facing a tense, uncertain and rapidly evolving situation involving a
possible homicide suspect who would not get out of the vehicle even after stating that he would
climb out the window. When Plaintiff did not listen to the officers’ instructions and appeared to
move his arms back into the vehicle, Defendant Douglas grabbed Plaintiff’s shirt so that he could
not go back into the vehicle and Defendant Hulse grabbed Plaintiff and they both began pulling
him out of the vehicle so they could search him for weapons and for their safety. Plaintiff
resisted being pulled out of the vehicle. Defendant Hershall Reynolds arrived at the scene and
began assisting the officers in trying to pull Plaintiff out of the vehicle. As Plaintiff was
resisting, Defendant Douglas kneed Plaintiff several times to get him to release his leg and allow
himself to be pulled out of the vehicle. Plaintiff continued to resist and was warned if he did not
stop resisting, he would be tased. Plaintiff did not stop resisting and he was tased in the back.
The officers were able to finally pull Plaintiff out of the vehicle fact first and his body hit the
ground. Once on the ground, Plaintiff was handcuffed, Plaintiff was charged with resisting
arrest.

        The level of force used by the Individual Defendants to remove a resisting Plaintiff from
the vehicle and gain control over him was necessary and not excessive under the circumstances
and was not objectively unreasonable under clearly established law. The Individual Defendants
deny that they violated Plaintiff’s Fourth Amendment rights to be free from excessive force and
unlawful seizure/false arrest. The Individual Defendants has probable cause to arrest Plaintiff for
resisting arrest. The Individual Defendants actions were objectively reasonable under clearly
established law and thus, the Individual Defendants are entitled to qualified immunity from
Plaintiff’s constitutional claims.

         Plaintiff’s constitutional rights were not violated by the Individual Defendants nor were
any alleged violations the result of any City policy, custom, or practice, or the City’s failure to
train its officers, and thus, no Monell liability against the City.

 (2)    The jurisdictional basis for this suit:

        28 U.S.C. §§1331 and 1367.

 (3)    A list of the correct names of the parties to this action and any anticipated
         additional or potential parties:

        Plaintiff Carlos Martinez

        Defendant City of Corinth
        Defendant James Hulse
        Defendant Rashaan Douglas
        Defendant Hershall Reynolds

        There are no anticipated additional or potential parties.

 (4)    A list of any cases related to this case pending in any state of federal court,
Joint Report of Rule 26(f) Attorney Conference                                       page 2
29813/704854/jfr
    Case 4:21-cv-00146-ALM Document 28 Filed 07/12/21 Page 3 of 8 PageID #: 159




          identifying the case numbers and courts along with an explanation of the status of
          those cases:

          None.

    (5)   Confirm that initial mandatory disclosure required by Rule 16(a)(1) and the Court’s
           Order Governing Proceedings (Dkt. 19) has been completed:

          The parties would request a deviation from and an extension of the Court’s July

12, 2021, mandatory disclosure deadline to July 30, 2021. The parties are engaged in

settlement negotiations and would like to keep costs down while exploring settlement.

    (6)   Proposed scheduling order deadlines:

       The following actions shall be completed by the date indicated.1 (The times indicated are
the standard for most cases. Counsel should be prepared to explain the need for requested
changes).

August 9, 2021                                    Deadline for motions to transfer.
(1 week after mgmt. conf.)



September 13, 2021                                Deadline to add parties.
(6 weeks after mgmt. conf.)

April 29, 2022                                    Mediation must occur by this date.

                                                  Deadline by which the parties shall notify the Court of
6 weeks prior to mediation                        the name, address, and telephone number of the agreed-
                                                  upon mediator, or request that the Court select a
                                                  mediator, if they are unable to agree on one.

October 11, 2021                                  Plaintiff’s disclosure of expert testimony pursuant to Fed.
(10 weeks after mgmt. conf.)                      R. Civ. P. 26(a)(2) and Local Rule CV-16(b).

October 25, 2021                                  Deadline for Plaintiff to file amended pleadings.
(12 weeks after mgmt. conf.)                      (A motion for leave to amend is required.)

November 8, 2021                                  Defendant’s disclosure of expert testimony pursuant to
(14 weeks after mgmt. conf.)                      Fed. R. Civ. P. 26(a)(2) and Local Rule CV-26(b).



1
  If a deadline falls on a Saturday, Sunday, or a legal holiday as defined in Fed. R. Civ. P. 6, the effective date is the
first federal court business day following the deadline imposed.
Joint Report of Rule 26(f) Attorney Conference                                                            page 3
29813/704854/jfr
 Case 4:21-cv-00146-ALM Document 28 Filed 07/12/21 Page 4 of 8 PageID #: 160




November 8, 2021                             Deadline for Defendant’s final amended pleadings.
(14 weeks after mgmt. conf.)
                                             (A motion for leave to amend is required.)

6 weeks after disclosure of an               Deadline to object to any other party’s expert witnesses.
expert is made                               Objection shall be made as a motion to strike or limit
                                             expert testimony and shall be accompanied by a copy of
                                             the expert’s report in order to provide the court with all
                                             the information necessary to make a ruling on any
                                             objection.

March 13, 2022                               Deadline for motions to dismiss, motions for summary
(14 weeks after mgmt. conf.                  judgment, or other dispositive motions.
but no later than 110 days
prior to deadline for
submission of Joint Final
Pretrial Order)

January 17, 2022                             All discovery shall be commenced in time to be
(24 weeks after mgmt. conf.)                 completed by this date.

May 19, 2022                                 Notice of intent to offer certified records.
6 weeks before final pretrial
conf.)

May 19, 2022                                 Counsel and unrepresented parties are each responsible
(6 weeks before final pretrial               for contacting opposing counsel and unrepresented
conf.)                                       parties to determine how they will prepare the Joint Final
                                             Pretrial Order (See Local Rule CV-16(b) and Joint
                                             Proposed Jury Instructions and Verdict Form (or
                                             Proposed Findings of Fact and Conclusions of Law in
                                             non-jury cases)).

May 26, 2022                                 Video Deposition Designation due. Each party who
(5 weeks before final pretrial               proposes to offer a deposition by video shall serve on all
conf.)                                       other parties a disclosure identifying the line and page
                                             numbers to be offered. All other parties will have seven
                                             calendar days to serve a response with any objections and
                                             requesting cross examination line and page numbers to be
                                             included. Counsel must consult on any objections and
                                             only those which cannot be resolved shall be presented to
                                             the court. The party who filed the initial Video
                                             Deposition Designation is responsible for preparation of
                                             the final edited video in accordance with all parties’
                                             designations and the court’s rulings on objections.

May 31, 2022                                 Motions in limine due.
(30 days before final pretrial
Joint Report of Rule 26(f) Attorney Conference                                              page 4
29813/704854/jfr
    Case 4:21-cv-00146-ALM Document 28 Filed 07/12/21 Page 5 of 8 PageID #: 161




conf.)                                          File   Joint     Final              Pretrial        Order        (See
                                                www.txed.uscourts.cov).

June 16, 2022                                   Response to motions in limine due.2
(2 weeks before final pretrial
conf.)                                          File objections to witnesses, deposition extracts, and
                                                exhibits, listed in pre-trial order.3 (This does not extend
                                                deadline to object to expert witnesses.) File Proposed
                                                Jury Instructions/Form of Verdict (or Proposed Findings
                                                of Fact and Conclusions of Law)

Date will be set by Court.                      If numerous objections are filed, the court may set a
Usually within 10 days prior                    hearing to consider all pending motions and objections.
to final pretrial conf.

June 30, 2022                                   Final Pretrial Conference at 9:00 a.m. at the United States
                                                Courthouse located at 7940 Preston Road, Courtroom
                                                105, Plano, Texas 75024. Date parties should be
                                                prepared to try case. All cases on the Court’s Final
                                                Pretrial Conference docket for this day have been set at
                                                9:00 a.m.       However, prior to the Final Pretrial
                                                Conference date, the Court will set a specific time
                                                between 9:00 a.m. and 4:00 p.m. for each case,
                                                depending on which cases remain on the Court’s docket.

To be determined                                10:00 a.m. Jury Trial at the United States Courthouse
                                                located at 7940 Preston Road, Courtroom 105, Plano,
                                                Texas 75024. Cases that remain for trial following the
                                                Court’s Pretrial docket will be tried between 7/1/2021 –
                                                7/30/2021. A specific trial date in this time frame will be
                                                selected at the Final Pretrial Conference.


    (7)   Describe in accordance with Rule 26(f):

          (i)     the subjects on which discovery may be needed, when discovery should be
                  completed, and whether discovery should be conducted in phases or be
                  limited to or focused on particular issues:



2
  This is not an invitation or requirement to file written responses. Most motions in limine can be decided without a
written response. But, if there is particularly difficult or novel issue, the Court needs some time to review the
matter. To save time and space respond only to items objected to. All others will be considered to be agreed.
Opposing counsel shall confer in an attempt to resolve any dispute over the motions in limine within five calendar
days of the filing of any response. The parties shall notify the court of all the issues which are resolved.
3
  Within five calendar days after the filing of any objections, opposing counsel shall confer to determine whether
objections can be resolved without a court ruling. The parties shall notify the court of all issues which are resolved.
The court needs a copy of the exhibit or the pertinent deposition pages to rule on the objection.
Joint Report of Rule 26(f) Attorney Conference                                                           page 5
29813/704854/jfr
 Case 4:21-cv-00146-ALM Document 28 Filed 07/12/21 Page 6 of 8 PageID #: 162




        While the parties anticipate that discovery will be conducted regarding the nature and
basis of Plaintiff’s causes of action including the alleged acts and/or omissions which resulted in
violations of Plaintiff’s constitutional rights, Plaintiff’s damages, and Defendants’ defenses
and/or affirmative defenses, Defendants believe such general discovery is premature and should
not be conducted until such time as the Court rules on the Individual Defendants’ motions to
dismiss. The Individual Defendants will be asserting qualified immunity and under the case law,
discovery should be stayed until resolution of the qualified immunity issue.

        Plaintiff will assert that he is entitled to conduct limited discovery on the issue of
qualified immunity, and discovery as in civil cases generally after the qualified immunity issue is
determined.

        (ii)     Any issues relating to disclosure or discovery of electronically stored
                 information (“ESI”), including the form or forms in which it should be
                 produced (whether native or some other reasonably usable format) as well as
                 any methodologies for identifying or culling the relevant and discoverable
                 ESI. Any disputes regarding ESI that counsel for the parties are unable to
                 resolve during conference must be identified in the report:

       ESI disclosures and discovery pursuant to Federal Rules of Civil Procedure. No specific
procedures needed. No disputes at this time.

        (iii)    Any agreements or disputes relating to asserting claims of privilege or
                 preserving discoverable information, including electronically stored
                 information and any agreements reached under Federal Rule of Evidence
                 502 (such as the potential need for a protective order and any procedures to
                 which the parties might agree for handling inadvertent production of
                 privileged information and other privilege waiver issues). A party asserting
                 that any information is confidential should immediately apply to the court
                 for entry of a protective order. Unless a request is made for modification, the
                 court will use the form found on the Eastern District website:

        None at this time.

        (iv)     Any changes that should be made in the limitations on discovery imposed by
                 the Rules, whether federal or local, and any other limitations that should be
                 imposed:

        None.

        (v)      Whether any other orders should be entered by the court pursuant to
                 Federal Rule of Civil Procedure 26(c) or 16(b), (c):

        The parties are not requesting any orders at this time.

 (8)    State the progress made toward settlement, and the present status of settlement
         negotiations, including whether a demand and offer has been made. If the parties
         have agreed upon a mediator, also state the name, address, and phone number of
Joint Report of Rule 26(f) Attorney Conference                                       page 6
29813/704854/jfr
 Case 4:21-cv-00146-ALM Document 28 Filed 07/12/21 Page 7 of 8 PageID #: 163




         that mediator, and a proposed deadline for mediation. An early date is encouraged
         to reduce expenses. The court will appoint a mediator if none is agreed upon:

        Prior to the Rule 26(f) conference, the parties initiated settlement discussions and are
continuing to do so. Plaintiff has made a settlement demand which is being reviewed by
Defendants. Defendants will make a counteroffer. The parties have not discussed potential
mediators while they explore settlement among themselves. If the parties are unable to resolve
the matter, the parties will submit to the Court the name of a proposed mediator or notification
that they are unable to agree to a mediator.

 (9)    The identity of persons expected to be deposed:

        Plaintiff

        Defendant Hulse

        Defendant Douglas

        Defendant Reynolds

        Police Chief Jerry Garner

 (10) Estimated trial time and whether a jury demand has been timely made:
        The parties estimate trial will last 4-5 days. A jury has been demanded.

 (11) The names of the attorneys who will appear on behalf of the parties at the
         management conference (the appearing attorney must be an attorney of record and
         have full authority to bind the client):

        Dominick J. Marsala, lead counsel for Plaintiff.

        Thomas P. Brandt, lead counsel for Defendants.

 (12) Whether the parties jointly consent to trial before a magistrate judge:
        The parties do not consent to trial before a magistrate judge.

 (13) Any other matters that counsel deem appropriate for inclusion in the joint
         conference report or that deserve the special attention of the Court at the
         management conference:

        None.


                                                 Respectfully submitted,

                                                 /s/ Dominick J. Marsala

Joint Report of Rule 26(f) Attorney Conference                                     page 7
29813/704854/jfr
 Case 4:21-cv-00146-ALM Document 28 Filed 07/12/21 Page 8 of 8 PageID #: 164




                                                 DOMINICK J. MARSALA
                                                 Texas Bar No. 24054063
                                                 JASON LEE VAN DYKE
                                                 Texas Bar No. 24057426
                                                 MARSALA LAW GROUP
                                                 1417 E. McKinney Street, Suite 110
                                                 Denton, Texas 76209
                                                 Telephone: (940) 382-1976
                                                 Telecopier: (469) 453-3031
                                                 ATTORNEYS FOR PLAINTIFF


                                                 /s/ Thomas P. Brandt
                                                 THOMAS P. BRANDT
                                                 Texas Bar No. 02883500
                                                 tbrandt@fhmbk.com
                                                 JOHN F. ROEHM III
                                                 Texas Bar No. 17157500
                                                 jroehm@fhmbk.com
                                                 FANNING HARPER, MARTINSON
                                                 BRANDT & KUTCHIN, P.C.
                                                 Two Energy Square
                                                 4849 Greenville Ave. Suite 1300
                                                 Dallas, Texas 75206
                                                 (214) 369-1300 (office)
                                                 (214) 987-9649 (telecopier)
                                                 ATTORNEYS FOR DEFENDANTS

                                     CERTIFICATE OF SERVICE

       This is to certify that on the 12th day of July, 2021, I electronically filed the
foregoing document with the clerk of the Court for the United States District Court,
Eastern District of Texas, using the electronic case filing system of the Court, and that it
reported that it was delivered to and served upon all parties and/or counsels of record.

                                                 /s/ Thomas P. Brandt
                                                 THOMAS P. BRANDT




Joint Report of Rule 26(f) Attorney Conference                                        page 8
29813/704854/jfr
